                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


PAULA ZELESNIK,                                                 Case No. 1:20-cv-64

       Plaintiff,                                               Dlott, J.
                                                                Bowman, M.J.
               v.

JAMIE JACOBS, et al.,

       Defendants


                          REPORT AND RECOMMENDATION

       Plaintiff, a resident of Cincinnati, Ohio, brings this pro se action against

numerous private individuals, public officials, corporations, and police departments

including: Jamie Jacobs, Mitch Jacobs, Micah Jacobs, John Conboy, Gateway, Charlies

3/4 House, District 1 Cincinnati, District 2 Cincinnati, Officer O'Malley, Officer Edwards,

Officer Dunn, Judge Heekein, Judge Bachman, and Judge Burch. By separate Order,

Plaintiff has been granted leave to proceed in forma pauperis pursuant to 28 U.S.C. §

1915. This matter is before the Court for a sua sponte review of Plaintiff’s complaint to

determine whether the complaint, or any portion of it, should be dismissed because it is

frivolous, malicious, fails to state a claim upon which relief may be granted or seeks

monetary relief from a defendant who is immune from such relief.                 28 U.S.C.

§ 1915(e)(2)(B).

       The Screening Standard

       In enacting the original in forma pauperis statute, Congress recognized that a

“litigant whose filing fees and court costs are assumed by the public, unlike a paying

litigant, lacks an economic incentive to refrain from filing frivolous, malicious, or
repetitive lawsuits.” Denton v. Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v.

Williams, 490 U.S. 319, 324 (1989)). To prevent such abusive litigation, Congress has

authorized federal courts to dismiss an in forma pauperis complaint if they are

satisfied that the action is frivolous or malicious.        Id.; see also 28 U.S.C. §

1915(e)(2)(B)(i). A complaint may be dismissed as frivolous when the plaintiff cannot

make any claim with a rational or arguable basis in fact or law. Neitzke v. Williams,

490 U.S. 319, 328-29 (1989); see also Lawler v. Marshall, 898 F.2d 1196, 1198 (6th

Cir. 1990). An action has no arguable legal basis when the defendant is immune from

suit or when plaintiff claims a violation of a legal interest which clearly does not exist.

Neitzke, 490 U.S. at 327.       An action has no arguable factual basis when the

allegations are delusional or rise to the level of the irrational or “wholly incredible.”

Denton, 504 U.S. at 32; Lawler, 898 F.2d at 1199. The Court need not accept as true

factual allegations that are “fantastic or delusional” in reviewing a complaint for

frivolousness. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010) (quoting Neitzke, 490

U.S. at 328).

       Congress also has authorized the sua sponte dismissal of complaints that fail to

state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii). A

complaint filed by a pro se plaintiff must be “liberally construed” and “held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106

(1976)). By the same token, however, the complaint “must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,



                                             2
550 U.S. 544, 570 (2007)); see also Hill, 630 F.3d at 470-71 (“dismissal standard

articulated in Iqbal and Twombly governs dismissals for failure to state a claim” under

§§ 1915A(b)(1) and 1915(e)(2)(B)(ii)).

       “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The

Court must accept all well-pleaded factual allegations as true, but need not “accept as

true a legal conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555

(quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)). Although a complaint need not

contain “detailed factual allegations,” it must provide “more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678 (citing Twombly,

550 U.S. at 555). A pleading that offers “labels and conclusions” or “a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

Nor does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual

enhancement.” Id. at 557. The complaint must “give the defendant fair notice of what

the . . . claim is and the grounds upon which it rests.” Erickson, 551 U.S. at 93

(citations omitted).

       Plaintiff’s Complaint

       Plaintiff’s pro se complaint alleges the following:

       Bob and Jeanie Case are directing me into their human trafficking
       business purposely and purposefully for 26 years for their own monetary
       gain. They are on welfare and live very high on the hog for being on
       welfare.


       I’m going to take this matter to the United States Supreme Court* so they
       can’t hurt anyone else any where else for the rest of their lives.


                                              3
      District 2 told me specifically they would not protect me from the man who
      continually tells me he is going to murder me where he resides at 3425
      Michigan Ave Hyde Park Cincinnati Ohio 45208 Zumstein Ave.,
      Observatory Ave., Delta Ave., Erie Ave., Edwards Ave., because he is the
      son of a judge and I was falsely charged by the same Jan 25, 2019 and
      arrested less than 2 weeks later on Feb 4, 2019 in Ohio, extradited to
      Cincy and cleared of all charges by District 2 even though Judge Burch
      [illegible].

      *said Stevenson is afraid of losing his job. I was given no trial, no bond
      indefinitely Feb 17 2019

(Doc. 1-2 at PAGEID 8). In the “Relief” section of the complaint form Plaintiff adds:

      I will continue to pursue all matters with the U.S. Supreme Court until at
      least the Cincinnati Gang of 5 is prosecuted and convicted.

      I will pursue with the US the right of citizens worldwide to fly safely and to
      move GE out of Cincinnati immediately and permanently.

      Good luck! [smiley face] per my discussion with Thomas Ewing Spring
      2019.

(Id. at PAGEID 9).

      Plaintiff’s pro se complaint is rambling, difficult to decipher, and virtually

incomprehensible.     Plaintiff’s complaint provides no factual content or context from

which the Court may reasonably infer that the defendants violated plaintiff’s rights.

Iqbal, 556 U.S. at 678. Plaintiff’s allegations generally amount to legal conclusions that

in themselves are insufficient to give the defendants or the Court notice of the factual

basis for plaintiff’s claims. Twombly, 550 U.S. at 555. Accordingly, the complaint fails

to state a claim upon which relief may be granted and should be dismissed under 28

U.S.C. § 1915(e)(2)(B).




                                            4
        Plaintiff’s Vexatious Litigation History

        Since 2017, Plaintiff has filed more than a dozen lawsuits in this Court.1 Virtually

all of those cases have been dismissed as frivolous on initial screening, based upon

Plaintiff’s failure to state any claim under 28 U.S.C. § 1915(e)(2)(B).2 Repeatedly, the

undersigned has found Plaintiff’s allegations to be “illogical and incomprehensible.”

(See, e.g., Doc. 6 at 3 in Case No. 1:18-cv-433; Case No. 1:17-cv-209, Doc. 4 at 3;

Case No. 1:17-cv-211, Doc. 7 at 3; Case No. 1:17-cv-505, Doc. 4 at 3). U.S. Magistrate

Judge LItkovitz has similarly found Plaintiff’s complaints to be “rambling, difficult to

decipher, and border[] on the delusional,” with “no factual content or context from which

the Court may reasonably infer that the defendants violated the plaintiff’s rights.” (Case

No. 1:17-cv-710, Doc. 4 at 3; Case No. 1:17-cv-210, Doc. 7 at 3). Plaintiff’s current

complaint contains similar illogical, incomprehensible, and apparently delusional

allegations.

        Based on the strain on judicial resources caused by Plaintiff’s persistence in filing

legally frivolous cases that fail to state any federal claim, in Case No. 1:18-cv-478, the

undersigned wrote: [C]onsidering that this is Plaintiff’s seventh frivolous case filed in this

Court found to be subject to summary dismissal on initial screening, it is appropriate to

put Plaintiff on notice and to warn her that she will be subject to sanctions if she

continues to file such frivolous lawsuits with this Court, which sanctions will include, but


1
 See, e.g., Case No. 1:17-cv-209-TSB-SKB; Case No. 1:17-cv-210-TSB-KLL; Case No. 1:17-cv-211-SJD-
SKB; Case No. 1:18-cv-433-TSB-SKB; Case No. 1:18-cv-584-TSB-KLL; Case No. 1:18-cv-685-SJD-KLL;
Case No. 2:18-cv-1101-MHW-EPD; Case No. 2:18-cv-1225-GCS-EPD; Case No. 2: 18-cv-1251-JLG-
CMV; Case No. 1:17-cv-505-MRB-SKB; Case No. 1:17-cv-710-SJD-KLL; Case No. 1:18-cv-478-TSB-
SKB; Case No. !:19-cv-978-SKB-TSB; Case No. 1:20-cv-52-MWM-SKB.
2
 The sole exceptions are Case No. 2:18-cv-1101, which was transferred through an intradistrict transfer to
Cincinnati and re-filed as 1:18-cv-685 before being dismissed as frivolous, and Case No. 1:18-cv-584,
which was dismissed prior to screening based upon Plaintiff’s failure to comply with a Court order
directing her to either file an application to proceed in forma pauperis or the requisite filing fee.

                                                    5
not be limited to, a pre-filing restriction that would prohibit her from filing any additional

complaints without leave of Court..” (Doc. 4, Report and Recommendation filed July 20,

2018). U.S. District Judge Black adopted that recommendation, and on November 21,

2018, explicitly warned Plaintiff “that she will be subject to sanctions if she continues to

file frivolous lawsuits with this Court. Sanctions may include, but are not limited to, a

pre-filing restriction that would prohibit her from filing any additional complaints without

leave of Court.” (Doc. 6).

        After Plaintiff filed a thirteenth frivolous case on December 2, 2019, Case No

1:19-cv-978-TSB-SKB, the undersigned recommended that a specific pre-filing

restriction be placed on Plaintiff, requiring her to tender with any complaint a

“certification from an attorney who is licensed to practice in this Court or the State of

Ohio, stating that there is a good faith basis for the claims Plaintiff seeks to assert.” (Id.,

R&R filed 12/2/19). The referenced R&R has not yet been adopted by the presiding

district judge, and it appears that the copy of that R&R that that had been mailed to the

Plaintiff was returned to this Court based upon her failure to keep the Court apprised of

her correct address.3 Because the above-captioned case represents Plaintiff’s fifteenth

lawsuit filed in this Court, and consistent with the warning provided in Case No. 1:18-cv-

478 and the pre-filing restrictions recommended in Plaintiff’s two most recent cases,

Case No. 1:19-cv-978-TSB-SKB and Case No. 1:20-cv-52-MWM-SKB, the undersigned

recommends the same pre-filing restriction at this time.




3
  The Court acknowledges some doubt as to whether this R&R will reach Plaintiff. In this case, she has
listed the location of a professional office building as her return address. The specific suite that Plaintiff
has listed for her home address appears to house a senior services agency.

                                                      6
          Conclusion and Recommendation

          Accordingly, it is RECOMMENDED that this action be DISMISSED with

PREJUDICE for failure to state a claim for relief. It is further RECOMMENDED that the

Court certify pursuant to 28 U.S.C. § 1915(a) that for the foregoing reasons an appeal of

any Order adopting this Report and Recommendation would not be taken in good faith

and therefore deny Plaintiff leave to appeal in forma pauperis.         Finally, given that

Plaintiff has now filed more than a dozen lawsuits that have been dismissed on initial

screening for failure to state any claim, it is RECOMMENDED that the Court deem

Plaintiff a vexatious litigator and enjoin her from filing any new actions without

submitting a certification from an attorney who is licensed to practice in this Court or the

State of Ohio, stating that there is a good faith basis for the claims Plaintiff seeks to

assert.



                                                        s/ Stephanie K. Bowman
                                                        Stephanie K. Bowman
                                                        United States Magistrate Judge




                                             7
                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

PAULA ZELESNIK,                                             Case No. 1:20-cv-64

         Plaintiff,                                         Dlott, J.
                                                            Bowman, M.J.
                 v.

JAMIE JACOBS, et al.,

         Defendants

                                       NOTICE

         Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a

copy of the recommended disposition, a party may serve and file specific written

objections to the proposed findings and recommendations.         This period may be

extended further by the Court on timely motion for an extension. Such objections shall

specify the portions of the Report objected to and shall be accompanied by a

memorandum of law in support of the objections. If the Report and Recommendation is

based in whole or in part upon matters occurring on the record at an oral hearing, the

objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient,

unless the assigned District Judge otherwise directs. A party may respond to another

party’s objections WITHIN 14 DAYS after being served with a copy thereof. Failure to

make objections in accordance with this procedure may forfeit rights on appeal. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir.

1981).




                                           8
